DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique (US 2009/0130719) and further in view of Lawson et al. (US 2009/0129980).

Regarding claim 1 Handique discloses a flow cell comprising:
a substrate formed from layers and having a flow channel wherein the flow channel comprises an first channel segment comprising an imaging portion and a second channel segment comprising a  nonimaging portion, wherein the imaging and non-imaging portions are fluidicly joined by a curved portion, the first channel segment and second channel segment extending parallel to each other and having substantially similar lengths; (See Handique Figs. 1 and 2D-2E wherein a substrate formed from layers has a flow channel therein with a first segment having imaging portion 210 and a second segment having a nonimaging portion, i.e. part of channel 218 joined by a curved portion as shown in Fig. 2E. Also See Marked Up Fig. of Handique shown below illustrating this.)
an inlet port extending through a layer and in fluid communication with the imaging portion of the flow channel; and (See Handique Fig 2E wherein an inlet port 203 extends through a layer, i.e. it must extend through the substrate to allow fluidic access and in communication with the imaging portion.)
an outlet port extending through a layer and in fluid communication with the nonimaging portion of the flow channel, wherein the inlet port and the outlet port are located proximate to each other at one end of the flow cell, and wherein the width of the imaging portion of the flow channel is larger than the width of the non-imaging portion of the flow channel. (See Handique Fig 2E wherein an outlet port 229 extends through a layer, i.e. it must extend through the substrate to allow fluidic access, and in communication with the nonimaging portion. The ports are located proximate one another and a width of the imaging portion 210 is larger than a width of the non-imaging portion as shown in Fig. 2E)
	wherein the first channel segment is coupled to and positioned between the inlet port and the curved portion and the second channel segment is coupled to an positioned between the curved portion 

    PNG
    media_image1.png
    257
    542
    media_image1.png
    Greyscale

As can be seen from the above image the first and second channel segments are parallel and substantially the same length with the first channel segment and the curved portion spans the distance between the first and second channel segments.  The first channel segment is fluidically coupled to both the inlet port and curved portion and the second channel segment is fluidically coupled to both the curved portion and outlet port.

Furthermore assuming arguendo with respect to the channel segments being substantially the same length it is noted that such a modification would have required a mere change in size of the channels which would have been obvious to one of ordinary skill in the art at the time of invention because the thickness of the reactor vessel wall, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the 

Lawson et al. discloses a flow cell comprising a substrate formed from first and second layers defining a flow channel therebetween, an inlet port extending through one of the first and second layers an outlet port extending through one of the first and second layers. (See Lawson Figs. 7-8B wherein a flow cell comprises a first layer 30 a second layer 18 defining flow channels 28 formed therebwteen and inlet and outlet holes extend through the second layer to allow fluid access to the flow channel.)

It would have been obvious to one of ordinary skill in the art at the time of invention to form a flow cell from first and second layers with a flow channel formed therebetween and inlet and outlet ports extending through one of the layers as described by Lawson in the device of Handique because such a device structure allows effective formation of a layered flow cell having multiple lanes of sample processing as would be desirable in the device of Handique and one would have a reasonable expectation of success in utilizing such a layered construction.
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art 


Regarding claims 2-3 modified Handique discloses all the claim limitations as set forth above but does not specifically disclose the length of the substrate is not more than 30 mm, the width of the substrate is not more than 15 mm, and the height of the substrate is not more than 1.5 mm.
It is noted that such a modification would have required a mere change in size of the substrate which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 4 modified Handique discloses all the claim limitations as set forth above but does not specifically disclose wherein the spacing between the inlet port and the outlet port is not more than 3 mm.
It is noted that such a modification would have required a mere change in size of the substrate which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and 

Regarding claim 5 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion of the flow channel comprises a non-continuous contour that fluidicly joins the imaging portion of the flow channel with the non-imaging portion of the flow channel. (See Handique Fig. 2E wherein the curved portion of the flow channel comprises a non-continuous, i.e. tapered, contour at one end of the PCR reactor which joins the imaging portion to the non-imaging portion.)


Regarding claim 6 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion of the flow channel comprises a tapering portion and an intermediate portion; wherein the tapering portion connects the imaging portion with the intermediate portion, wherein a width of the tapering portion reduces in size from the imaging portion of the flow channel to the intermediate portion.  (See Handique Fig. 2E wherein the curved portion of the flow channel comprises a tapered portion at one end of the PCR reactor which joins the imaging portion to an intermediate portion. The width of the tapering portion reduces in size from the imaging portion to the intermediate portion.)
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the 


Regarding claim 7 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion comprises a downstream portion connecting the intermediate portion with the non-imaging portion, and the downstream portion comprises an at least substantially uniform width throughout a length thereof. (See Handique Fig. 2E wherein the curved portion comprises a downstream portion connecting the intermediate portion with the non-imaging portion and the downstream portion comprises a substantially uniform width throughout.)
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


it is noted that such a modification would have required a mere change in size, i.e. width, of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 9 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the intermediate portion comprises a width at a first location along the channel that is smaller than the width of either the tapering portion or the imaging portion. (See Handique Fig. 2E wherein a width at a first location along the channel is smaller than the width of the tapering portion of the imaging portion.)

Regarding claim 10 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the tapering portion comprises sidewalls extending toward each other at an at least substantially equal angle. (See Handique Fig. 2E wherein the tapering portions comprises sidewalls extending toward each other at a substantially equal angle.)
Assuming arguendo with respect to such a feature it is noted that such a modification would have required a mere change in shape of the channel which would have been obvious to one of ordinary skill 

Regarding claim 11 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the second layer comprises a transparent material to transmit optical signals therethrough. (See Lawson [0063] wherein both layers allow optical signals of certain wavelengths to pass, i.e. they are transparent.)

Regarding claim 12 modified Handique discloses all the claim limitations as set forth above as well as the device further comprising an adhesive bonding the first layer to the second layer. (See Lawson [0061] wherein the layers are bonded to each other via adhesives.)

Regarding claim 13 modified Handique discloses all the claim limitations as set forth above as well as the device, wherein the imaging portion and the nonimaging portion of the flow channel each have an at least substantially equal height.(See Handique [0052] wherein the channels, i.e. both imaging and nonimaging portions have a substantially same depth, i.e. height, which is sub-millimeter.)
Assuming arguendo with respect to the height of the imaging and non-imaging portions it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct 

Regarding claim 14 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first layer comprises a mounting surface and an exterior surface facing in opposite directions, and wherein the second layer is disposed on the mounting surface and does not cover the entire mounting surface such that a portion of the mounting surface not covered by the second layer define exposed grip portions. (See Lawson Fig. 8a-8b wherein the first layer comprises a mounting surface 44 and 32 and an exterior surface 34 and the second layer 18 is disclosed on the mounting surface and does not cover the entire mounting surface such that grip portions 36 are exposed.)

Regarding claim 15 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first layer comprises a mounting surface and an exterior surface facing in opposite directions, the second layer comprises an exterior surface and a channel surface comprising a groove portion, and the channel surface of the second layer is disposed on the mounting surface of the first layer such that the mounting surface covers the groove portion to define the flow channel. (See Lawson Fig. 8a-8b wherein the first layer comprises a mounting surface 44 and 32 and an exterior surface 34 and the second layer has an exterior surface 20 and a channel surface 22 having groves, i.e. channels, 28 therein and the layers are disposed such that the  mounting surface covers the groove portion to define a flow channels.)

Regarding claim 16 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the imaging portion and the nonimaging portion of the flow channel each have an at least substantially equal height measured between the groove portion of the channel surface of the 
Assuming arguendo with respect to the height of the imaging and non-imaging portions it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 21 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first channel segment has a first cross- sectional area and the second channel segment has a second cross-sectional area.  (See Handique Fig. 2E wherein the first and second channel segments have first and second cross-sectional area, i.e. the channel segments inherently must each have a cross sectional area as they are three dimensional elements.)

Regarding claim 22 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first channel segment is fluidly coupled to the inlet port and the second channel segment is fluidly coupled to the outlet port.  (See Handique Fig. 2E and marked up figure above wherein the first channel segment is fluidly coupled to the inlet port and the second channel segment is fluidically connected to the outlet port.)


Claims 17-19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique (US 2009/0130719) in view of Lawson et al. (US 2009/0129980) as applied to claims above, and further in view of Padmanabhan et al. (US 7,277,166).

Regarding claim 17 Handique discloses fluidic device comprising (a)a flow cell comprising:
a substrate formed from layers and having a flow channel wherein the flow channel comprises a first channel segment comprising an imaging portion and a second channel segment comprising a nonimaging portion, wherein the imaging and non-imaging portions are fluidicly joined by a curved portion, the first and second channel segments extending parallel to each other and comprising substantially similar lengths; (See Handique Figs. 1 and 2D-2E wherein a substrate formed from layers has a flow channel therein with a first channel segment comprising imaging portion, i.e. part of 210, and a second channel segment comprising nonimaging portion, i.e. part of 218, joined by a curved portion. The first and second channel segments fun parallel and are of substantially the same length as shown in Fig. 2E and illustrated in the marked up Figure below.)
an inlet port extending through a layer and in fluid communication with the imaging portion of the flow channel; and (See Handique Fig 2E wherein an inlet port 203 extends through a layer, i.e. it must extend through the substrate to allow fluidic access and in communication with the imaging portion.)
an outlet port extending through a layer and in fluid communication with the nonimaging portion of the flow channel, wherein the inlet port and the outlet port are located proximate to each other at one end of the flow cell, and wherein the width of the imaging portion of the flow channel is larger than the width of the non-imaging portion of the flow channel. (See Handique Fig 2E wherein an outlet port 229 extends through a layer, i.e. it must extend through the substrate to allow fluidic access, and in 
	wherein the first channel segment is coupled to an positioned between the inlet port and the curved portion and the second channel segment is coupled to an positioned between the curved portion and the outlet port. (See Handique Fig 2E wherein the first channel segment comprising a part of 210 is fluidically coupled to the curved portion and the inlet port and first channel segment comprising a part of 218 is fluidically coupled to the curved portion and the oulet port. Also see marked up Fig of Handique below)

    PNG
    media_image1.png
    257
    542
    media_image1.png
    Greyscale

As can be seen from the above image the first and second channel segments are parallel and substantially the same length with the first channel segment and the curved portion spans the distance between the first and second channel segments.  The first channel segment is fluidically coupled to both the inlet port and curved portion and the second channel segment is fluidically coupled to both the curved portion and outlet port.

Furthermore assuming arguendo with respect to the channel segments being substantially the same length it is noted that such a modification would have required a mere change in size of the channels 



Lawson et al. discloses a flow cell comprising a substrate formed from first and second layers defining a flow channel therebetween, an inlet port extending through one of the first and second layers an outlet port extending through one of the first and second layers. (See Lawson Figs. 7-8B wherein a flow cell comprises a first layer 30 a second layer 18 defining flow channels 28 formed therebwteen and inlet and outlet holes extend through the second layer to allow fluid access to the flow channel.)

It would have been obvious to one of ordinary skill in the art at the time of invention to form a flow cell from first and second layers with a flow channel formed therebetween and inlet and outlet ports extending through one of the layers as described by Lawson in the device of Handique because such a device structure allows effective formation of a layered flow cell having multiple lanes of sample processing as would be desirable in the device of Handique and one would have a reasonable expectation of success in utilizing such a layered construction.


Handique also discloses a housing having a 
(b)    a housing having a reception space that is configured to receive the flow cell, the reception space being sized and shaped to permit the flow cell to float relative to the housing and wherein the flow cell interacts with various fluid and optical components while in the reception space but does not suggest a rotatable cover member and gasket coupled to the housing. (See Handique Fig. 13 and [0144]-[0145] wherein a housing has a receiving bay 992 which receives a flow cell in such a manner that the flow cell may float therein, i.e. the flow cell is removable and as such must have some tolerance of movement, i.e. floating.)

Padmanabhan et al. discloses a fluidic device having (a) a flow cell; (See Padmanabhan Abstract and Figs. 1-2 wherein a fluidic chip is provided.)
(b)    a housing having a reception space that is configured to receive the flow cell, the reception space being sized and shaped to permit the flow cell to float relative to the housing and wherein the flow cell interacts with various fluid and optical components while in the reception space.

(d)    a gasket having inlet and outlet passages and comprising a compressible material, the gasket being coupled to the cover member so that the gasket is rotatable about the axis of rotation between a mounted position, in which the inlet and outlet passages of the gasket are at least partially aligned with the inlet and outlet ports of the flow cell, respectively, and a disengaged position. (See  (See Padmanabhan Fig. 12 wherein a gasket 222 is provided on the cover and thus moves rotatably therewith and includes inlet and outlet passages 220a-220c which align with inlet and outlet ports of the flow cell to engage and disengage therewith by movement of the cover.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a rotatable cover and gasket which engage a flow cell in a reception space as described by Padmanabhan et al. in the device of modified Handique because such a cover and gasket allow secure and fluid tight attachment of a flow cell to other device components as would be desirable in the device of modified Handique.

Regarding claim 18 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the flow cell comprises a plurality of edges that extend along a cell plane and define a perimeter of the flow cell, and wherein the gasket presses against one of the edges when set in the mounted position such that the gasket limits movement of the flow cell within the reception space along the cell plane. (See Padmanabhan et al. Fig. 12 wherein the flow cell comprises a plurality of edges, i.e. edges connected with ports, that extend along a cell plane and define a perimeter of the flow cell, i.e. an upper perimeter, and wherein the gasket presses against the edges when in the mounted position fo 

Regarding claim 19 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the gasket also presses against a surface of the flow cell when set in the mounted position such that the gasket limits movement of the flow cell in a direction that is perpendicular to the cell plane. (Padmanabhan et al. wherein the gasket presses against a surface top surface/power of the flow cell when in a mounted position such that the gasket limits movement of the flow cell in a direction perpendicular to the cell plane, i.e. the flow cell cannot move upwards above the gasket, i.e. such limited upward movement is in a direction perpendicular to a cell plane.)

Regarding claim 23 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first channel segment is fluidly coupled to the inlet port and the second channel segment is fluidly coupled to the outlet port.  (See Handique Fig. 2E and marked up figure above wherein the first channel segment is fluidly coupled to the inlet port and the second channel segment is fluidically connected to the outlet port.)

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799